                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                  :
     CARDIONET, LLC, et al.,                      :
                                                  :
                  Plaintiffs,                     :         CIVIL ACTION
                                                  :
                  v.                              :         NO. 12-2516
                                                  :
     THE SCOTTCARE CORPORATION,                   :
     et al.,                                      :
              Defendants.                         :

                                           ORDER

         AND NOW, this _11th_____ day of July, 2019, upon consideration of Defendants’

Motion For Judgment On The Pleadings Or, In The Alternative, For Summary Judgment

(“Motion”) (Doc. 211), Plaintiffs’ Response In Opposition thereto (Doc. 224), and Defendants’

Reply in Support of Defendants’ Motion (Doc. 228), IT IS HEREBY ORDERED AND

DECREED that Defendants’ Motion is GRANTED. i




                                                          BY THE COURT:
                                                          /s/ Petrese B. Tucker
                                                          ____________________________
                                                          Hon. Petrese B. Tucker, U.S.D.J.




i
    This Order accompanies the Court’s Memorandum dated July __11____, 2019.
